Citation Nr: 0007130	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1997, for a grant of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
January 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for sleep apnea, with assignment of a 50 percent disability 
rating effective October 31, 1997.  


FINDINGS OF FACT

1.  A rating decision of April 1995 concluded that the 
veteran's complaints of sleep disturbances were part of his 
depression and assigned a single disability rating for 
depression.  The veteran was properly notified of this 
decision in April 1995, including his appeal rights, but he 
did not appeal.

2.  In September 1996, the veteran filed a claim for service 
connection for sleep apnea.  

3.  The first medical evidence showing a current and 
conclusive diagnosis of sleep apnea was received by VA on 
October 31, 1997. 


CONCLUSIONS OF LAW

1.  The April 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104 and 3.160 (1999).

2.  An effective date earlier than October 31, 1997, for a 
grant of service connection for sleep apnea is not warranted.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i), (q)(ii), and (r) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1995, shortly after his retirement from service, 
the veteran filed several claims for service connection, 
including anxiety, depression, and difficulty sleeping.  His 
service medical records showed diagnoses of obstructive sleep 
apnea 1993 and 1994.  It was also noted that he had depressed 
mood.  In 1994, it was noted that despite the prior diagnoses 
of sleep apnea, no definitive studies had been conducted.  In 
September 1994, the veteran underwent a sleep study that 
showed no evidence of apnea, although he did have decreased 
sleep efficiency.  It was indicated that a repeat study could 
be conducted to determine if he had positional apnea because 
he did not sleep on his back during this study.  It was also 
noted that from a technical standpoint a repeat study could 
be performed because some of the equipment did not work 
properly during portions of the study.  When it was working 
properly, apnea was not shown.  An October 1994 progress note 
indicated that the sleep study did not show apnea; the 
veteran had been seen by psychiatry and it was noted the most 
likely cause was depression.  He had been started on 
psychiatric medication and was sleeping better and longer.  
The assessment was depression, and it was felt that this was 
the most likely cause for the veteran's somnolence. 

An April 1995 rating decision, inter alia, granted service 
connection for depression, with assignment of a 10 percent 
disability rating.  It was noted that the veteran's claim for 
sleep disturbances was part of his depression because the in-
service sleep apnea study had been negative.  A decision of a 
duly constituted rating agency shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification, and shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (1999).  An appeal requires a 
notice of disagreement on behalf of the claimant and a 
substantive appeal after a statement of the case is provided.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  A finally adjudicated claim is one 
that has become final by the expiration of one year after the 
date of notice of a disallowance.  38 C.F.R. § 3.160(d) 
(1999).  A previous determination which is final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

The veteran was notified in April 1995 of the fact that his 
sleep disturbance was evaluated as part of his depression, 
and he was told his appellate rights.  No correspondence was 
received from him within the appeal period.  Therefore, the 
April 1995 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991).  The veteran has not alleged that clear and 
unmistakable error occurred in the April 1995 rating 
decision.

On September 10, 1996, the RO received a claim from the 
veteran for service connection for sleep apnea.  The RO 
informed him that since his service medical records had shown 
that his sleep disturbances were due to a psychiatric 
disorder, the grant of service connection for depression had 
also resolved this issue.  On October 31, 1997, the RO 
received a detailed letter from the veteran concerning his 
claim for service connection for sleep apnea, and he 
submitted post-service medical records and copies of his 
service medical records.  

A January 1998 rating decision granted service connection for 
sleep apnea, with assignment of a 50 percent disability 
rating as of October 31, 1997.  The veteran argued that his 
original claim for service connection for sleep problems had 
not been properly evaluated and disposed of as a separate 
issue.  He argued that his service medical records showed 
that he had sleep apnea, but VA chose to ignore that evidence 
and evaluate his sleep problems as part of his depression.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (1999).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  With a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999) (emphasis added).  With a 
reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) and (r) 
(1999) (emphasis added).

When the veteran filed his claim for sleep apnea on 
September 10, 1996, it was a claim to reopen since there was 
a prior final disallowance of this claim, as discussed above.  
Entitlement to service connection requires, among other 
things, medical evidence of a current disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  At the time he filed his claim in 
1995, the evidence did not show that he had sleep apnea.  
Although diagnoses of sleep apnea had been rendered during 
service, as discussed above, the definitive study was 
negative, and a medical professional had concluded that the 
veteran's sleep disturbances were the result of depression.  
The RO could not, by law, grant the veteran's claim for 
service connection for sleep apnea in 1995 because the most 
recent medical evidence conclusively stated that he did not 
have this condition. 

The veteran appears to be arguing with the in-service 
examiner's conclusion that his sleep disturbances were part 
of his depression, and he also argues that the sleep study 
was inconclusive because the equipment was not operating 
properly.  Even accepting his statements as true, such facts 
do not warrant assignment of an earlier effective date.  It 
is undisputed that he did not appeal the 1995 denial of this 
claim.  Once that decision became final, any claim filed 
thereafter was a claim to reopen.  

There is no doubt that the veteran filed a claim to reopen on 
September 10, 1996.  The pertinent issue is whether the claim 
for service connection for sleep apnea preceded or followed 
the date on which entitlement arose.  When new and material 
evidence is received after final disallowance of the claim, 
such as the veteran's post-service medical records in this 
case, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  When the veteran 
filed his claim in September 1996, there remained a lack of 
evidence showing that he had sleep apnea.  It was not until 
October 31, 1997, that he submitted various post-service 
treatment records showing conclusive diagnosis of sleep 
apnea.  Although the claim to reopen was received in 1996, 
entitlement to service connection did not arise, or was not 
shown, until October 31, 1997, when the veteran submitted 
medical evidence showing a current diagnosis of sleep apnea.  

Since entitlement was not shown until October 31, 1997, 
(i.e., after submission of the reopened claim), the Board 
concludes that an effective date earlier than October 31, 
1997, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i), (q)(ii), and (r) (1999).  


ORDER

Entitlement to an effective date earlier than October 31, 
1997, for the grant of service connection for sleep apnea is 
denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

